Exhibit 10.1

 



Subscription Agreement

 

NXChain, Inc.

11753 Willard Avenue

Tustin, California 92782

 

Ladies and Gentlemen:

 

The undersigned understands that NXChain, Inc., a corporation organized under
the laws of Delaware (the “Company”), is offering an aggregate of 8,000,000
shares of its common stock, par value $0.001 per share (the “Securities”), in a
private placement. The undersigned further understands that the offering is
being made without registration of the Securities under the Securities Act of
1933, as amended (the “Securities Act”), or any securities law of any state of
the United States or of any other jurisdiction, and is being made only to
“accredited investors” (as defined in Rule 501 of Regulation D under the
Securities Act).

 

1.                  Subscription. Subject to the terms and conditions hereof,
the undersigned hereby irrevocably subscribes for the Securities set forth in
Appendix A hereto for the aggregate purchase price set forth in Appendix A,
which is payable as described in Section ‎4 hereof. The undersigned acknowledges
that the Securities will be subject to restrictions on transfer as set forth in
this subscription agreement (the “Subscription Agreement”).

 

2.                  Acceptance of Subscription and Issuance of Securities. It is
understood and agreed that the Company shall have the sole right, at its
complete discretion, to accept or reject this subscription, in whole or in part,
for any reason and that the same shall be deemed to be accepted by the Company
only when it is signed by a duly authorized officer of the Company and delivered
to the undersigned at the Closing referred to in Section ‎3 hereof.
Subscriptions need not be accepted in the order received, and the Securities may
be allocated among subscribers. Notwithstanding anything in this Subscription
Agreement to the contrary, the Company shall have no obligation to issue any of
the Securities to any person who is a resident of a jurisdiction in which the
issuance of Securities to such person would constitute a violation of the
securities, “blue sky” or other similar laws of such jurisdiction (collectively
referred to as the “State Securities Laws”).

 

3.                  The Closing. The closing of the purchase and sale of the
Securities (the “Closing”) shall take place at the principal executive offices
of the Company, at 10:00 a.m. on April 20, 2016, or at such other time and place
as the Company may designate by notice to the undersigned.

 

4.                  Payment for Securities. Payment for the Securities shall be
received by the Company from the undersigned by wire transfer of immediately
available funds or other means approved by the Company at or prior to the
Closing, in the amount as set forth in Appendix A hereto. The Company shall
deliver certificates representing the Securities to the undersigned at the
Closing bearing an appropriate legend referring to the fact that the Securities
were sold in reliance upon an exemption from registration under the Securities
Act.

 



 

 

 

5.                  Representations and Warranties of the Company. As of the
Closing, the Company represents and warrants that:

 

(a)                The Company is duly formed and validly existing under the
laws of Delaware, with full power and authority to conduct its business as it is
currently being conducted and to own its assets; and has secured any other
authorizations, approvals, permits and orders required by law for the conduct by
the Company of its business as it is currently being conducted.

 

(b)               The Securities have been duly authorized and, when issued,
delivered and paid for in the manner set forth in this Subscription Agreement,
will be validly issued, fully paid and nonassessable.

 

6.                  Representations and Warranties of the Undersigned. The
undersigned hereby represents and warrants to and covenants with the Company
that:

 

(a)                General.

 

(i)                 The undersigned has all requisite authority (and in the case
of an individual, the capacity) to purchase the Securities, enter into this
Subscription Agreement and to perform all the obligations required to be
performed by the undersigned hereunder, and such purchase will not contravene
any law, rule or regulation binding on the undersigned or any investment
guideline or restriction applicable to the undersigned.

 

(ii)               The undersigned is a resident of the state or foreign
jurisdiction set forth on the signature page hereto and is not acquiring the
Securities as a nominee or agent or otherwise for any other person.

 

(iii)             The undersigned will comply with all applicable laws and
regulations in effect in any jurisdiction in which the undersigned purchases or
sells Securities and obtain any consent, approval or permission required for
such purchases or sales under the laws and regulations of any jurisdiction to
which the undersigned is subject or in which the undersigned makes such
purchases or sales, and the Company shall have no responsibility therefor.

 

(b)               Information Concerning the Company.

 

(i)                 The undersigned understands and accepts that the purchase of
the Securities involves various risks, including the risks outlined in this
Subscription Agreement. The undersigned represents that it is able to bear any
loss associated with an investment in the Securities.

 



2 

 

 

(ii)               The undersigned confirms that it is not relying on any
communication (written or oral) of the Company or any of its affiliates as
investment advice or as a recommendation to purchase the Securities. It is
understood that information and explanations related to the terms and conditions
of the Securities provided by the Company or any of its affiliates shall not be
considered investment advice or a recommendation to purchase the Securities, and
that neither the Company nor any of its affiliates is acting or has acted as an
advisor to the undersigned in deciding to invest in the Securities. The
undersigned acknowledges that neither the Company nor any of its affiliates has
made any representation regarding the proper characterization of the Securities
for purposes of determining the undersigned’s authority to invest in the
Securities.

 

(iii)             The undersigned is familiar with the business and financial
condition and operations of the Company. The undersigned has had access to such
information concerning the Company and the Securities as it deems necessary to
enable it to make an informed investment decision concerning the purchase of the
Securities.

 

(iv)             The undersigned understands that, unless the undersigned
notifies the Company in writing to the contrary at or before the Closing, each
of the undersigned’s representations and warranties contained in this
Subscription Agreement will be deemed to have been reaffirmed and confirmed as
of the Closing, taking into account all information received by the undersigned.

 

(v)               The undersigned acknowledges that the Company has the right in
its sole and absolute discretion to abandon this private placement at any time
prior to the completion of the offering. This Subscription Agreement shall
thereafter have no force or effect and the Company shall return the previously
paid subscription price of the Securities, without interest thereon, to the
undersigned.

 

(vi)             The undersigned understands that no federal or state agency has
passed upon the merits or risks of an investment in the Securities or made any
finding or determination concerning the fairness or advisability of this
investment.

 

(c)                Non-reliance.

 

(i)                 The undersigned represents that it is not relying on (and
will not at any time rely on) any communication (written or oral) of the Company
as investment advice or as a recommendation to purchase the Securities, it being
understood that information and explanations related to the terms and conditions
of the Securities shall not be considered investment advice or a recommendation
to purchase the Securities.

 

(ii)               The undersigned confirms that the Company has not (A) given
any guarantee or representation as to the potential success, return, effect or
benefit (either legal, regulatory, tax, financial, accounting or otherwise) of
an investment in the Securities or (B) made any representation to the
undersigned regarding the legality of an investment in the Securities under
applicable legal investment or similar laws or regulations. In deciding to
purchase the Securities, the undersigned is not relying on the advice or
recommendations of the Company and the undersigned has made its own independent
decision that the investment in the Securities is suitable and appropriate for
the undersigned.

 



3 

 

 

(d)               Status of Undersigned.

 

(i)                 The undersigned has such knowledge, skill and experience in
business, financial and investment matters that the undersigned is capable of
evaluating the merits and risks of an investment in the Securities. With the
assistance of the undersigned’s own professional advisors, to the extent that
the undersigned has deemed appropriate, the undersigned has made its own legal,
tax, accounting and financial evaluation of the merits and risks of an
investment in the Securities and the consequences of this Subscription
Agreement. The undersigned has considered the suitability of the Securities as
an investment in light of its own circumstances and financial condition and the
undersigned is able to bear the risks associated with an investment in the
Securities and its authority to invest in the Securities.

 

(ii)               The undersigned is an “accredited investor” as defined in
Rule 501(a) under the Securities Act. The undersigned agrees to furnish any
additional information requested by the Company or any of its affiliates to
assure compliance with applicable U.S. federal and state securities laws in
connection with the purchase and sale of the Securities.

 

(e)                Restrictions on Transfer or Sale of Securities. As applies to
the undersigned:

 

(i)                 The undersigned is acquiring the Securities solely for the
undersigned’s own beneficial account, for investment purposes, and not with a
view to, or for resale in connection with, any distribution of the Securities.
The undersigned understands that the Securities have not been registered under
the Securities Act or any State Securities Laws by reason of specific exemptions
under the provisions thereof which depend in part upon the investment intent of
the undersigned and of the other representations made by the undersigned in this
Subscription Agreement. The undersigned understands that the Company is relying
upon the representations and agreements contained in this Subscription Agreement
(and any supplemental information) for the purpose of determining whether this
transaction meets the requirements for such exemptions.

 

(ii)               The undersigned understands that the Securities are
“restricted securities” under applicable federal securities laws and that the
Securities Act and the rules of the U.S. Securities and Exchange Commission (the
“Commission”) provide in substance that the undersigned may dispose of the
Securities only pursuant to an effective registration statement under the
Securities Act or an exemption therefrom, and the undersigned understands that
the Company has no obligation or intention to register any of the Securities, or
to take action so as to permit sales pursuant to the Securities Act (including
Rule 144 thereunder). Accordingly, the undersigned understands that under the
Commission’s rules, the undersigned may dispose of the Securities principally
only in “private placements” which are exempt from registration under the
Securities Act, in which event the transferee will acquire “restricted
securities” subject to the same limitations as in the hands of the undersigned.
Consequently, the undersigned understands that the undersigned must bear the
economic risks of the investment in the Securities for an indefinite period of
time.

 



4 

 

 

(iii)             The undersigned agrees: (A) that the undersigned will not
sell, assign, pledge, give, transfer or otherwise dispose of the Securities or
any interest therein, or make any offer or attempt to do any of the foregoing,
except pursuant to a registration of the Securities under the Securities Act and
all applicable State Securities Laws, or in a transaction which is exempt from
the registration provisions of the Securities Act and all applicable State
Securities Laws; (B) that the certificates representing the Securities will bear
a legend making reference to the foregoing restrictions; and (C) that the
Company and it affiliates shall not be required to give effect to any purported
transfer of such Securities except upon compliance with the foregoing
restrictions.

 

(iv)             The undersigned acknowledges that neither the Company nor any
other person offered to sell the Securities to it by means of any form of
general solicitation or advertising, including but not limited to: (A) any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio or
(B) any seminar or meeting whose attendees were invited by any general
solicitation or general advertising.

 

7.                  Conditions to Obligations of the Undersigned and the
Company. The obligations of the undersigned to purchase and pay for the
Securities specified in Appendix A and of the Company to sell the Securities are
subject to the satisfaction at or prior to the Closing of the following
conditions precedent: the representations and warranties of the Company
contained in Section ‎5 hereof and of the undersigned contained in Section ‎6
hereof shall be true and correct as of the Closing in all respects with the same
effect as though such representations and warranties had been made as of the
Closing.

 

8.                  Obligations Irrevocable. The obligations of the undersigned
shall be irrevocable.

 

9.                  Legend. The certificates representing the Securities sold
pursuant to this Subscription Agreement will be imprinted with a legend in
substantially the following form:

 

“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE OR OTHER JURISDICTION. THE SECURITIES MAY NOT BE OFFERED,
SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OR (2) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH
ALL APPLICABLE STATE SECURITIES LAWS AND THE SECURITIES LAWS OF OTHER
JURISDICTIONS, AND IN THE CASE OF A TRANSACTION EXEMPT FROM REGISTRATION, UNLESS
THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT
THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT AND
SUCH OTHER APPLICABLE LAWS.”

 



5 

 

 

10.              Waiver, Amendment. Neither this Subscription Agreement nor any
provisions hereof shall be modified, changed, discharged or terminated except by
an instrument in writing, signed by the party against whom any waiver, change,
discharge or termination is sought.

 

11.              Assignability. Neither this Subscription Agreement nor any
right, remedy, obligation or liability arising hereunder or by reason hereof
shall be assignable by either the Company or the undersigned without the prior
written consent of the other party.

 

12.              Waiver of Jury Trial. THE UNDERSIGNED IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING ARISING OUT
OF THE TRANSACTIONS CONTEMPLATED BY THIS SUBSCRIPTION AGREEMENT.

 

13.              Submission to Jurisdiction. With respect to any suit, action or
proceeding relating to any offers, purchases or sales of the Securities by the
undersigned (“Proceedings”), the undersigned irrevocably submits to the
jurisdiction of the federal or state courts located in the Borough of Manhattan
in New York City, which submission shall be exclusive unless none of such courts
has lawful jurisdiction over such Proceedings.

 

14.              Governing Law. This Subscription Agreement shall be governed by
and construed in accordance with the laws of the State of New York.

 

15.              Section and Other Headings. The section and other headings
contained in this Subscription Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Subscription Agreement.

 

16.              Counterparts. This Subscription Agreement may be executed in
any number of counterparts, each of which when so executed and delivered shall
be deemed to be an original and all of which together shall be deemed to be one
and the same agreement.

 

17.              Notices. All notices and other communications provided for
herein shall be in writing and shall be deemed to have been duly given if
delivered personally or sent by registered or certified mail, return receipt
requested, postage prepaid to the following addresses (or such other address as
either party shall have specified by notice in writing to the other):

 



  If to the Company: NXChain, Inc.     11753 Willard Avenue     Tustin,
California  92782     Facsimile:    (714) 948-8209    
E-mail:          M1campbell@hotmail.com     Attention:   Chief Executive Officer

 



6 

 

 

  with a copy to: Pryor Cashman LLP     7 Times Square     New York, New
York  10036     Facsimile:    (212) 798-6830    
E-mail:          ehellige@pryorcashman.com     Attention:    Eric M. Hellige,
Esq.         If to the Purchaser: Gustavs gate 1, 0351 Oslo, Norway    
Facsimile:     no fax     E-mail:          havanti@online.no    
Attention:    managing director         with a copy to: Deloitte Advokatfirma AS
    Facsimile:     no fax     E-mail:          tpaulshus@deloitte.no    
Attention:   Tore Paulshus, man dir



 

18.              Binding Effect. The provisions of this Subscription Agreement
shall be binding upon and accrue to the benefit of the parties hereto and their
respective heirs, legal representatives, successors and assigns.

 

19.              Survival. All representations, warranties and covenants
contained in this Subscription Agreement shall survive (i) the acceptance of the
subscription by the Company and the Closing and (ii) the death or disability of
the undersigned.

 

20.              Notification of Changes. The undersigned hereby covenants and
agrees to notify the Company upon the occurrence of any event prior to the
closing of the purchase of the Securities pursuant to this Subscription
Agreement which would cause any representation, warranty, or covenant of the
undersigned contained in this Subscription Agreement to be false or incorrect.

 

21.              Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction.

 

[SIGNATURE PAGE FOLLOWS]

7 

 

IN WITNESS WHEREOF, the undersigned has executed this Subscription Agreement
this 20th of April, 2016.

 

PURCHASER (if an individual): PURCHASER (if an entity):

 

 

By:  _____________________

Name:

Havanti AS

Legal Name of Entity

 

 

By:  /s/ Harald Ellefsen__

Name: Harald Ellefsen

Title: Managing director

 

State/Country of Domicile or Formation:

Norway

 

 

Aggregate Subscription Amount:

US$77,170.00

 

The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to 7,716,958 shares of common stock.

 

  NXChain, Inc.  

 

 

By:  /s/ Michael Campbell_______

Name: Michael Campbell

Title: Chief Executive Officer

       

8 

 

APPENDIX A

Consideration To Be Delivered

 

 

Securities to Be Acquired Aggregate Purchase Price to be Paid 7,716,958 shares
of common stock US$ 77,170.00    

 



 

 

 